Citation Nr: 1104806	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-05 853	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from July 1942 to November 1945.  He died in January 
2007.  The Appellant is his surviving spouse.  She appealed to 
the Board of Veterans' Appeals (Board/BVA) from an August 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In October 2010, in support of her claim, the Appellant testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.  Following the hearing, the Board held the record open 
an additional 60 days to give her time to obtain and submit 
additional supporting evidence - in particular, an amended death 
certificate.  She submitted this amended death certificate in 
December 2010 and waived her right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died in January 2007 at the age of 89.  According 
to his certificate of death, the immediate cause of death was 
Alzheimer's disease of 3 years duration.  And according to the 
amended death certificate recently received in December 2010, 
other significant conditions contributing to death, but not 
resulting in the underlying cause, were:  osteoarthritis, 
congestive heart failure, early goiter, severe coronary artery 
disease, mild emphysema, chronic inflammation of the urinary 
bladder, benign prostatic hypertrophy, chronic gastritis, and 
arteriolonephrosclerosis.



2.  From February 4, 1972 to March 31, 1997, service connection 
was in effect for arthritis of multiple joints; the disability 
was collectively rated as 50-percent disabling.

3.  Effectively since March 31, 1997, so including at the time of 
the Veteran's death, this multiple-joint arthritis had been 
compartmentalized and separately evaluated for each individual 
part of the body affected by it.  More specifically, the Veteran 
had a 30 percent rating for status post operative total left knee 
replacement with degenerative joint disease (DJD); also a 30 
percent rating for status post operative total right knee 
replacement with DJD; 10 percent ratings for DJD of each hip, 
foot, elbow, wrist, hand, and shoulder; also a 10 percent rating 
for DJD of the cervical segment of his spine; a 10 percent rating 
for low back strain with degenerative changes (i.e., DJD); a 10 
percent rating for an anxiety disorder; and a 0 percent (i.e., 
noncompensable) rating for weak feet.  So considering the 
bilateral factor, his combined rating for these several service-
connected disabilities, effectively since March 31, 1997, was 100 
percent.  He also had been receiving special monthly compensation 
(SMC) effectively since September 17, 2002, because he was 
housebound.

4.  A VA compensation examiner that reviewed the Veteran's 
records in July 2007 indicated that a search of the medical 
literature did not support a theory that osteoarthritis 
aggravated Alzheimer's disease; this VA compensation examiner, 
therefore, concluded he was unable to etiologically link the 
Veteran's osteoarthritis to his Alzheimer's disease or treatment 
for it without resorting to speculation.

5.  However, the Veteran's treating physician determined the 
Veteran's immobility (caused by his osteoarthritis) affected his 
overall prognosis, which eventually led to an earlier demise.  
And, as mentioned, the death certificate has been so amended 
to list osteoarthritis as one of the conditions contributing to 
death.

6.  Therefore, the greater weight of the relevant and probative 
evidence shows a cause-and-effect correlation between a service-
connected disability - namely, the multiple-joint 
osteoarthritis, and the Veteran's death from Alzheimer disease.  
Hence, it is just as likely as not the service-connected 
osteoarthritis contributed substantially or materially to his 
death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, there is 
competent and credible evidence indicating the Veteran's death, 
though not directly, was secondarily related to his service-
connected osteoarthritis.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see 
also Hupp v. Nicholson, 21 Vet. App. 342 (2007) (discussing the 
type of notice and assistance specifically required when the 
claim is for Dependency and Indemnity Compensation (DIC), so 
including for cause of death).



Here, though, the Board need not discuss whether there has been 
compliance with these notice and duty to assist provisions since 
the claim is being granted, regardless.  That is to say, even if, 
for the sake of argument, there has not been compliance, this 
ultimately would be inconsequential and, thus, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating 
that, as the pleading party, the claimant, not VA, has this 
burden of proof for showing there is a VCAA notice error in 
timing or content and, moreover, that the error is unduly 
prejudicial - meaning outcome determinative of the claim).

Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence must show that a disability 
either incurred in or was aggravated by his military service, or 
which was proximately due to, the result of, or chronically 
aggravated by a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, or 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

It is recognized there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated regardless of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

The Veteran died in January 2007 at the age of 89.  According to 
his certificate of death, the immediate cause of death was 
Alzheimer 's disease of 3 years duration.  The RO had denied 
service connection for the Alzheimer's disease with dementia 
in an August 2005 decision, and the original death certificate 
did not list any other conditions as either causing or 
contributing substantially or materially to death.  The original 
death certificate also indicated a biopsy and an autopsy had not 
been performed.

But during her October 2010 hearing, the Appellant-widow 
indicated she was in the process of obtaining an amended death 
certificate, so the Board held the record open for an additional 
60 days following her hearing to give her time to obtain 
and submit this supporting evidence.

The Appellant-widow submitted the amended death certificate in 
December 2010.  And under the heading "OTHER SIGNIFICANT 
CONDITIONS CONTRIBUTING TO DEATH BUT NOT RESULTING IN THE 
UNDERLYING CAUSE...", "NONE" was changed to:  "OSTEOARTHRITIS, 
CONGESTIVE HEART FAILURE, EARLY GOITER, SEVERE CORONARY ARTERY 
DISEASE, MILD EMPHYSEMA, CHRONIC INFLAMMATION OF THE URINARY 
BLADDER, BENIGN PROSTATIC HYPERTROPHY, CHRONIC GASTRITIS, [and] 
ATERIOLONEPHROSCLEROSIS."



Also of record is the report of a January 2007 autopsy performed 
by Pathology Support Services, so apparently after the initial 
death certificate was prepared.  And this report lists the 
arthritis as one of the most significant conditions in the 
decedent Veteran's medical history.  There were indications he 
had fallen at his residence (Cottonwood Healthcare facility, a 
nursing home) as recently as November 2006 and, consequently, had 
been seen in the emergency room at Woodland Healthcare for 
treatment of his injuries.  His eventual death ultimately was 
attributed to heart disease in an elderly gentleman with dementia 
resulting from Alzheimer's disease and hippocampal sclerosis.  
But the pathological diagnosis listed numerous other conditions, 
as well, including the clinical history of DJD (i.e., arthritis) 
and the several other conditions listed on the amended death 
certificate.

These post-mortem findings and modification to the death 
certificate are significant since, from February 4, 1972 to March 
31, 1997, service connection was in effect for arthritis of 
multiple joints.  During those many years, the disability was 
collectively rated as 50-percent disabling.  But effectively 
since March 31, 1997, so including at the time of the Veteran's 
death, this multiple-joint arthritis had been compartmentalized 
and separately evaluated for each individual part of the body 
affected by it.  More specifically, the Veteran had a 30 percent 
rating for status post operative total left knee replacement with 
DJD; also a 30 percent rating for status post operative total 
right knee replacement with DJD; 10 percent ratings for DJD of 
each hip, foot, elbow, wrist, hand, and shoulder; also a 10 
percent rating for DJD of the cervical segment of his spine; a 10 
percent rating for low back strain with degenerative changes 
(i.e., DJD); a 10 percent rating for an anxiety disorder; and a 0 
percent (i.e., noncompensable) rating for weak feet.  So 
considering the bilateral factor, his combined rating for these 
several service-connected disabilities, effectively since March 
31, 1997, was much higher - 100 percent.  His arthritis 
therefore was totally disabling.  And, indeed, he also had been 
receiving SMC effectively since September 17, 2002, because he 
was housebound.

In developing the claim, the RO obtained a medical opinion to try 
and determine whether a service-connected disability, especially 
the multiple-joint arthritis, had either caused or contributed 
substantially or materially to the Veteran's death.
The designated VA physician wrote the report of his findings in 
July 2007.  He indicated that he had reviewed the Veteran's 
medical history.  In response to the question of whether the 
Veteran's service-connected arthritis had aggravated his terminal 
Alzheimer's disease, this commenting VA physician indicated this 
question could not be answered without resorting to speculation.  
He explained that, while it was clear the Veteran's 
osteoarthritis contributed substantially to a loss of mobility, 
it was not clear that a loss of mobility in turn either 
accelerated, worsened, or contributed to his Alzheimer's disease 
so as to cause death.  This commenting VA physician added that a 
search of the medical literature failed to show that DJD could 
worsen or materially hasten Alzheimer's disease, per se.  As 
such, he went on to note, the available information did not allow 
a determination regarding whether it was likely that 
osteoarthritis could materially hasten the Veteran's death from 
Alzheimer's disease.  

Statements like this from doctors or examiners that are, for all 
intents and purposes, inconclusive as to the origin of a disorder 
generally cannot be employed as suggestive of a linkage between 
the disorder and the Veteran's military service or, here, an 
already service-connected disability.  Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
But by the same token, these type opinions cannot be used to rule 
out this purported correlation, either.  Ultimately, noncommittal 
opinions like this amount to "nonevidence," neither for nor 
against the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the range 
of probability, as distinguished from pure speculation or remote 
possibility).

A more recent precedent case, however, admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying a Veteran's claims.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).  In Jones, the Court noted it was unclear 
whether the examiners were unable to provide this requested 
definitive medical comment on etiology because they actually were 
unable to since the limits of medical knowledge had been 
exhausted or, instead, for example, needed further information to 
assist in making this determination (e.g., additional records 
and/or diagnostic studies) or other procurable and assembled 
data. 

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

In this particular case at hand, the July 2007 VA compensation 
examiner indicated that the available information simply would 
not allow him to provide the requested definitive medical nexus 
opinion.  And he explained why such an opinion is not possible or 
feasible under the circumstances presented.  So it is unlikely 
this VA compensation examiner would be able to provide a more 
definitive medical opinion even if given the additional 
opportunity to consider other evidence or information, etc., and 
provide supplemental comment.

To try and compensate, the Appellant-widow submitted a statement 
from the Veteran's treating physician.  She had treated the 
Veteran at his nursing home and noted that his mobility had 
decreased during the later stages of his illness.  She believed 
the immobility had affected his "overall prognosis and it was 
related to an earlier demise simply because he was unable to keep 
as physically conditioned had he been more mobile."  There is no 
"treating physician rule" requiring the Board to give 
additional evidentiary weight to this doctor's opinion.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 
Vet. App. 169 (1993).  But a doctor's treatment of the Veteran 
over a period of time is relevant or pertinent to assessing this 
doctor's familiarity with the Veteran's general state of health, 
including particularly insofar as whether his osteoarthritis 
affected his overall health and ultimately terminal disease.  And 
this doctor rather emphatically concluded this was indeed the 
case here.  So while it cannot be said the Veteran's service-
connected multiple joint arthritis actually caused his death, 
this doctor's supporting statement along with the amended death 
certificate and postmortem findings nonetheless confirm the 
arthritis was a substantial or material contributing factor.  
Hence, resolving all reasonable doubt in the Appellant-widow's 
favor concerning this claimed cause-and-effect correlation and 
chain link of causation, the Board concludes that service 
connection is warranted for cause of death.  38 C.F.R. § 3.312.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating "absolute", "obvious" and "definite" causation 
are not required).




ORDER

The claim for service connection for the cause of the Veteran's 
death is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


